DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.

 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 14, 15, 17, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The clause “each of the one or more fasteners extends through the cutting tool, through the stabilizer, and through the tool holder” was added to the claims, but was not supported by the disclosure as originally filed, and is therefore new subject matter causing the claims to be rejected as lacking written description under 112(a). 
The limitation “through the tool holder” is not disclosed as filed. The portion of the fasteners in the holder is not shown in any figure, and the text of the specification reads “The fasteners 21 extend through the saw blade 38 and the stabilizer 28 and are threadably received by the tool holder 12.” Thus the original disclosure does not reasonably show possession by applicant of the limitation “through the tool holder” as the fasteners are not disclosed as extending through the holder—they are only “threadably received” which is of different scope and meaning. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 line 8 recites “the stabilizer” which lacks antecedent basis. 
Claim 19 line 11 recites “securing a stabilizing component” which is not understandable as “the stabilizer,” but it is also not clearly not the stabilizer. Consistent terminology should be used where there is a single stabilizer. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 14, 15, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Rautio (US 5,423,358).
Regarding claim 1, Rautio  discloses A cutting tool assembly (See, e.g. title “…circular saw blade), comprising: a tool holder (6 figure 1) having a rotational axis (column 2 line 35 refers to 6 as the “turning arbor”; see also figure 1-3, and disclosure of “circular saw blade” generally).
Rautio discloses the tool holder arranged for attachment to a drive source arranged to rotate the tool holder about the rotational axis and move the tool holder relative to a reference surface (rotation is sufficient, this is a limitation of a capability of the arbor, which is met by any rotational arbor, as noted above, col. 2 line 35 discloses “turning” which is per se ‘arranged to rotate’ and the reference surface may move nearer or further from the arbor—the property of ‘relative’ movement does not demand anything more).
Rautio discloses a cutting tool (1 figure 1, figure 1) removably coupled (see 2/4/5/ generally figure 1) to the tool holder to rotate with the tool holder about the rotational axis (as shown in figure 1), the cutting tool including a cutting surface (teeth, shown in figure 2) and having a first portion arranged for placement adjacent to the reference surface (the inner area of 1, shown proximal to 5 figure 1).
Rautio further discloses a stabilizer (4 figure 1) carried by the first portion of the cutting tool, the stabilizer having a bearing surface (the flat thereof, seen in the left of figure 1), the bearing surface arranged to be positioned against the reference surface (this is a capability limitation—some surface is capable of contacting the exposed plane of 4 figure 1, in use).
Rautio discloses one or more fasteners (2 figure 1) that removably couple the cutting tool and the stabilizer to the tool holder (claim 3; column 3 line 2, e.g.), wherein each of the one or more fasteners extends through the cutting tool, through the stabilizer (As shown through in figure 1), and through the tool holder (As noted above, the limitation “through” is not disclosed as filed by applicant, however, the best understanding of what is disclosed is that it is ‘threadably received” in the holder, which is plainly shown in figure 1 of Rautio—the screw is through the blade and stabilizer and then threaded into the holder).  
Rautio further discloses wherein contact between the stabilizer and the reference surface stabilizes the cutting tool when the drive source rotates and/or moves the tool holder and the cutting tool relative to the reference surface, because any contact will dampen to some degree the tool—by providing any mass in contact with the surface, the ability of the stabilizer to be capable of stabilizing is a property possessed by the surface itself. This is a statement of intended use met by a capability of performing. 
  
Regarding claim 2, Rautio further discloses the bearing surface is arranged on the first portion of the cutting tool in a pattern that surrounds the rotational axis (figure 1).  

Regarding claim 3, Rautio further discloses the pattern is disc-shaped (figure 1, 2).  

Regarding claim 8, Rautio further discloses the first portion of the cutting tool includes a recess (the central through-hole; figure 2), and wherein at least a portion of the stabilizer is disposed in the recess (As seen in cross section in figure 1).  
Regarding claim 14, Rautio discloses wherein the stabilizer (all of 4 figure 1) includes a protrusion (protrusion is defined as a projection—here, the breadth of the term encompasses the wedge shape of the peripheral side of the stabilizer 4, as seen in cross section in figure 1; since this annulus protrudes from the central portion, it is a ‘protrusion’ per se, and reads on the claim).  
Regarding claim 15, Rautio discloses the protrusion is centered about the rotational axis (as it is annular, as noted above).
	Regarding claim 21, See figure 1, showing the cutter 1 about and around a portion of the stabilizer (annularly). 
	Regarding claim 22, as noted above, the fastener is threadably received in the tool holder of Rautio. 

Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Venditto (US 5,615,718).
	Venditto discloses the method of claim 19, including the provision of arbor 12, stabilizer 34, and cutting member 30, inter alia. Venditto also discloses the step of moving the device and a reference surface as claimed: “With each pass of the cutting tool 10 the cutting profiles 16 and 18 cut deeper into the first workpiece 52 until the first workpiece 52 contacts the bearings 34 or 38 and a cut of a sufficient depth is made.” The rotatable chuck is explicitly disclosed in Venditto: “For example, it is anticipated that the cutting tool 10 may be used on a shaper, router, or any similar rotational device.” Because the combination of the shown structure with either of “router” or “rotational device” requires a coupling to that device, there is disclosed within the broadest reasonable interpretation a ‘rotatable chuck.’



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rautio as set forth above, in view of Rabo et al (US 5,013,193).

Rautio does not disclose a ‘rotatable chuck assembly.’ Rautio discloses the turnable “arbor” 6, and leaves the design of the drive motive force assembly to the discretion of the user or person of ordinary skill without specifying what is involved. 

In the art of rotating blade assemblies, such as that of Rautio, it is well know to use “rotatable chuck” assemblies to power and rotate arbors, as shown in Rabo et al (US 5,013,193). 
Rabo discloses a blade (32) and fasteners (*18, inter alia) mounted to an arbor (12) which is intended to be rotated. Rabo further discloses that the arbor is mounted onto a rotatable chuck, which provides the motive force to the tool—it drives the tool. 
Rabo states “Arbor 12, depicted in FIG. 1, is an elongated generally cylindrical shaft preferably of steel, having a lower or first end 20 having threads 22 thereon, and an oppositely disposed upper or second end 24 serving as an attachment end for a rotatable chuck 26 of a tool such as a drill motor or hand brace.” Because the shaft 12 is releasably mounted to the chuck at an ‘attachment end’ it provides the benefit of releasing a tool from a drive source. 
It would have been obvious to provide a rotatable chuck to the Rautio device, since doing so provides a known motive power source (needed to drive the tool shown in Rautio) and which would provide the evident benefit of providing a driven power source that is attachable and detachable to the arbor of the saw. It is understood Rabo is a different type of cutting tool, but it provides the same advantage to both arbors—the removability and couple-ability of a rotating cutter with a rotationally driven power source. 



Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rautio as applied to claims 1-3, 8, 14, 15, 21, 22 above, and further in view of Harris (USPGPUB 20190224764).


Claim 23, offset fasteners are not used by Rautio, as Rautio uses the single central fastener. 
In the art of blades fastened to arbors, it is ubiquitously well known to use radially symmetrical but centrally offset fasteners to effect the coupling of items together. See, e.g. Harris (USPGPUB 20190224764) “[0040] In some embodiments, the saw blade 130 can be coupled to the base plate 170, a shaft or arbor (not shown), or a combination of the base plate 170 and the shaft or arbor by one or more fasteners 136.” As shown in, inter alia, figure 4 B or 6D the fasteners 136 are offset from the rotational center of the blade which is fastened to the arbor (noted above). 
It would have been obvious to one of ordinary skill in the art to replace the central single fastener with a multiplicity of offset fasteners, as taught by Harris, since it is a known alternative for the exact purpose of mounting blades to arbors (As seen in both references) and therefore could be implemented without any undue experimentation or unexpected results. Alternative, duplicating fasteners as shown in Harris would provide a failsafe should the single fastener of Rautio fail—a single fastener has no failsafe and would be improved, prima facie, by providing a slight redundancy in duplicating fasteners, which is a solution known in the same art. 
Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. Applicant’s arguments rely on subject matter which was not present in the case originally and therefore is new matter and must be cancelled. The arguments against the references cited were no longer directed to the art now applied and are therefore moot. All the references applied were not applied in the previous action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN M. MICHALSKI
Primary Examiner
Art Unit 3724



/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724